Citation Nr: 0322945	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material has been received to reopen the 
claim for service connection for a right knee disability, 
other than a right knee scar.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.

4.  Entitlement to service connection for a disability 
manifested by blackout spells.

5.  Entitlement to service connection for a disability 
manifested by dizziness.

6.  Entitlement to service connection for a disability 
manifested by headaches.

7.  Entitlement to service connection for a disability 
manifested by blurred vision.

8.  Entitlement to an increased (compensable) evaluation for 
a scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This appeal came to the Board of Veterans' Appeals (Board) 
from September 1988 and later RO rating decisions that denied 
the claims listed on the first page of this decision.  In 
January 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  A March 1990 Board decision determined that no evidence 
had been submitted showing a new factual basis to reopen the 
claim for service connection for a right knee disability.  

2.  Evidence received subsequent to the March 1990 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right knee disability.

3.  During service the veteran did not engage in combat with 
the enemy; nor was he a prisoner-of-war (POW) while in 
service.

4.  There is no credible supporting evidence, including 
secondary supporting evidence, of an inservice stressor upon 
which to base the diagnosis of PTSD.

5.  An acquired psychiatric disability was not present in 
service or for many years later, and an acquired psychiatric 
disability is not related to an incident of service, 
including exposure to radiation or toxic materials.

6.  A disorder manifested by blackout spells was not present 
in service or for many years later, and is not related to an 
incident of service, including exposure to radiation or toxic 
materials.

7.  A disorder manifested by dizziness was not present in 
service or for many years later, and is not related to an 
incident of service, including exposure to radiation or toxic 
materials.

8.  Headaches were not present in service or for many years 
later, and are not related to an incident of service, 
including exposure to radiation or toxic materials.

9.  A disorder manifested by blurred vision was not present 
in service or for many years later, and is not related to an 
incident of service, including exposure to radiation or toxic 
materials.

10. The right knee scar is essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The March 1990 Board decision, determining there had been 
no evidence received showing a new factual basis to reopen 
the claim for service connection for a right knee condition, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001 (2002).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

4.  An acquired psychiatric disability, including major 
depression, was not incurred in or aggravated by active 
service; nor may a psychosis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110,1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

5.  A disorder manifested by blackout spells was not incurred 
in or aggravated by active service; nor may such a disorder 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

6.  A disorder manifested by dizziness was not incurred in or 
aggravated by active service; nor may such a disorder be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

7.  Headaches were not incurred in or aggravated by active 
service; nor may headaches be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).

8.  A disorder manifested by blurred vision was not incurred 
in or aggravated by active service; nor may such a disorder 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

9.  The criteria for an increased (compensable) evaluation 
for a scar of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 7804, 7805, 
effective prior to August 30, 2002, Codes 7801, 7802, 7803, 
7804, 7805, effective as of August 30, 2002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims considered in this appeal, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of the claimed disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In February 2001 and April 2001 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims.  Those letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Whether New and Material Evidence has been Received to 
Reopen a Claim for Service Connection for a Right Knee 
Disability

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis or a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A September 1988 Board decision denied service connection for 
a right knee disability, other than a right knee scar for 
which service connection had been granted in a prior Board 
decision.  A March 1990 Board decision determined no evidence 
had been received that presented a new factual basis to 
reopen the claim for service connection for a right knee 
disability.  A decision of the Board is final with the 
exception that a claimant may later reopen a claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7104, 
previously 4003, (West 2002); 38 C.F.R. § 20.1100 (2002).  
The question now presented is whether new and material 
evidence has been submitted since the Board's adverse March 
1990 decision, determining no evidence had been received that 
presented a new factual basis to reopen the claim for service 
connection for a right knee disability, to permit reopening 
of the claim.  38 C.F.R. 3.156(a), effective prior to August 
29, 2001; Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has a chronic right 
knee disability and whether it is related to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed prior to that date.

The evidence of record at the time of the March 1990 Board 
decision, determining no evidence had been received that 
presented a new factual basis to reopen the claim for service 
connection for a right knee disability, consisted of 
statements and testimony from the veteran to the effect that 
he had a right knee disability due to an injury in service.  
The evidence then of record also included service personnel 
records, and VA, private, and service medical records that 
did not demonstrate the presence of a right knee condition 
until many years after service and did not link such a 
condition to an incident of service, including a motor bike 
accident.

The evidence received since the March 1990 Board decision 
consists of statements from the veteran to the effect that he 
has a right knee disorder due to an injury in service.  This 
evidence is essentially similar to his statements and 
testimony of record in March 1990 and not new.  38 C.F.R. 
§ 3.156(a).  Duplicate service personnel records were 
received after March 1990.  Such evidence is not new.  The 
evidence received after March 1990 also includes VA and 
private medical reports, including records received from the 
Social Security Administration (SSA), that do not show the 
presence of a right knee disability until many years after 
service and do not link such a condition to an incident of 
service.  This evidence is not new and material because it is 
not of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right knee disability.  38 C.F.R. § 3.156(a); Hodge, 155 F. 
3d 1356.

As no new and material evidence has been received, there is 
no basis to reopen the claim for service connection for a 
right knee disability.  Hence, the March 1990 Board decision 
remains final.

II.  Service Connection for an Acquired Psychiatric 
Disability, Including PTSD

A.  Factual Background

The veteran had active service from June 1972 to June 1974.

Service personnel records do not show that the veteran served 
in Vietnam or that he was a POW.  These records do not reveal 
that he engaged in combat with the enemy.  Nor do these 
records show that he was awarded medals that denote combat 
participation.  These records do not show that the veteran 
was exposed to radiation or toxic substances.

Service medical records do not show that the presence of a 
psychiatric disability.  In April 1974, he underwent a 
medical examination for separation from service.  The report 
of this examination does not show a psychiatric condition.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from the early 
1970's to 2002.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections of this decision.

The veteran underwent a VA examination in May 1985.  A 
psychiatric disability was not found.

A service department letter dated in October 1986 notes that 
the veteran served as a Nike Hercules crew member while in 
service.  It was noted that the veteran reportedly performed 
safety checks on the missile at a panel containing 
radioactive tubes.  It was noted that the tubes the veteran 
was referring to were electron tubes that contained low 
levels of radioactive material, and that he would not have 
received any detectible dose of radiation from those tubes.  
It was noted that it appeared the veteran had received no 
radiation from working about a Nike Hercules during service.

A VA report shows that the veteran was hospitalized in May 
1989.  He had multiple problems, including severe anxiety 
neurosis status and marital conflict at home.  The diagnoses 
included anxiety neurosis and depression.

A VA report shows that the veteran was hospitalized from 
September to October 1998.  It was noted that he had been 
extremely depressed since becoming unemployed in December 
1997 and that he had recently attempted suicide.  The Axis I 
diagnosis was bipolar affective disorder with recent 
overdose.

A SSA document dated in April 1999 shows that the veteran was 
found entitled to disability benefits.  The primary diagnosis 
was affective disorder and the secondary diagnosis was 
coronary artery disease.

A private medical report shows that the veteran underwent 
psychiatric evaluation in September 1999.  It was noted that 
the veteran had had 2 strokes and 3 light heart attacks in 
the past year.  It was noted that the veteran reported being 
in Vietnam while in service, that he discovered a black 
market during basic training and was stabbed 3 times, that he 
was sexually abused in service, and that he worked as a radar 
specialist in service.  The Axis I diagnoses were chronic 
PTSD by history, depressive disorder by history,  and 
personality disorder by history.

A VA report shows that the veteran was hospitalized from 
September to October 1999.  The Axis I diagnosis was major 
depression with psychotic features.

A private medical report dated in December 1999 notes that 
the veteran was being treated for PTSD and depression.  It 
was noted that the veteran reported being exposed to toxic 
substances and radiation while in service, and the examiner, 
a medical doctor, opined that the veteran's current medical 
problems could be due to such exposure.

In a February 2001 letter, the RO requested specific 
information from the veteran regarding his claimed inservice 
stressors, including as much detail as possible with regard 
to any personal assaults.  He was notified of various types 
of supporting documents that could be submitted with regard 
to any alleged personal assault.

In a statement dated in February 2001, the veteran reported 
that he was exposed to radiation and toxic material while in 
service that caused his disabilities.  He reported being 
beaten up, stabbed, and hit by a car while in service, and 
that black people picked on him.

A VA report shows that the veteran was seen as an outpatient 
in January 2002.  The diagnosis was major depression.

B.  Legal Analysis

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combed v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) (2002) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as various forms of cancer, listed under 38 C.F.R. 
§ 3.311(b) (2001) found 5 years or more after service in an 
ionizing radiation exposed veteran may be service-connected 
if the VA Under Secretary for Benefits, who may request an 
advisory medical opinion from the VA Under Secretary for 
Health, determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically and scientifically to ionizing radiation 
exposure while in service.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training participated in a radiation-risk activity.  The term 
"radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  The term "occupation of Hiroshima or Nagasaki, Japan, 
by United States forces" means official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(i),(ii)(B),and (vi).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
special PTSD personalized-assault letter should be sent to 
the veteran in such cases as provided by VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Par. 5.14(d) (March 8, 
2002).  In March 2002, the provisions of 38 C.F.R. 
§ 3.304(f), as noted above, were revised to require VA to 
advise veterans that evidence from sources other that the 
veteran's service records may help prove the stressor 
occurred.  67 Fed. Reg. 10330-10332 (March 7, 2002).

In order to establish service connection for PTSD, the 
evidence must show that the veteran has PTSD related to an 
incident of service.  The record reveals that the veteran has 
been diagnosed as having PTSD, but the overall evidence 
indicates that his primary psychiatric disability may be a 
psychosis.  For the sake of discussion, the Board will assume 
that the veteran currently has PTSD and will review the 
evidence to determine whether there is evidence to support an 
inservice cause of this disorder.

The evidence does not show that the veteran engaged in combat 
with the enemy while in service or that he was a POW.  Nor do 
the service records support his allegations of personal 
assault or his other claimed stressors.  A service department 
letter dated in October 1986 indicates that he was not 
exposed to radiation while in service.

The service documents do not show that he was treated for 
residuals of any personal assault in service or that he was 
exposed to radiation or hazardous material.  Nor do these 
records contain any information regarding his alleged 
inservice stressors.  

Nor do the service medical records show the presence of a 
psychiatric disability.  The post-service medical records do 
not demonstrate the presence of such a disability until 
around 1989, and do not link any psychiatric disability to an 
incident in service, including exposure to radiation or 
hazardous material.  The December 1999 private medical report 
contains the opinion that the veteran's psychiatric 
disabilities could be related to exposure to radiation or 
toxic materials in service, but this evidence is speculative 
because the opposite is equally true.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

The record shows that the veteran was asked to provide 
specific information regarding his claimed inservice 
stressors and advised of the types of supporting evidence 
that could be used to support the alleged personal assaults 
in service.  A review of the record does not show receipt of 
any supporting evidence of a personal assault in service or 
regarding a stressor that may be corroborated by the service 
department.

Nor is a psychiatric disability a disease specific to 
"radiation-exposed veterans" that may be service connected 
on a presumptive basis under 38 C.F.R. § 3.309(d).  Nor is a 
psychiatric disability a "radiogenic" disease that may be 
service connected under the provisions of 38 C.F.R. 
§ 3.311(b).

After consideration of all the evidence, the Board finds that 
there is no credible supporting evidence of the veteran's 
claimed stressors in service or credible supporting evidence 
to support his alleged personal assaults in service.  Hence, 
the Board finds that there is no credible supporting 
evidence, including secondary evidence, of an inservice 
stressor upon which to base the diagnosis of PTSD.  The Board 
finds that the evidence does not show the presence of any 
acquired psychiatric disability in service or for many years 
later, and that the evidence does not link any psychiatric 
disability to an incident in service, including exposure to 
radiation or hazardous material.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claims for service connection 
for PTSD and an acquired psychiatric disability.  Hence, 
those claims are denied.

III.  Service Connection for a Disorder Manifested by 
Blackout Spells, a Disorder Manifested by Dizziness, 
Headaches, and a Disorder Manifested by Blurred Vision

A.  Factual Background

Service medical records show that the veteran was seen in 
July 1973 for an object in his right eye.  The eye was 
cleaned with a Q-tip and a small particle of dirt was 
removed.  

A private medical report shows that he was seen at a hospital 
emergency room in November 1973.  On examination he had 
abrasions of the right knee, right hand, and chin.  The 
diagnoses were multiple bruises and abrasion.

Service medical records reveal that the veteran was seen in 
November 1973, following a visit to the emergency room of a 
private hospital, for multiple contusions of the right hand, 
left forearm, chin, and lower extremities.  It was noted that 
he had been in a motor bike accident a few days earlier.  The 
report of his medical examination in April 1974 for 
separation from service is negative for a disorder manifested 
by blackout spells, a disorder manifested by dizziness, 
headaches, and a disorder manifested by blurred vision.  His 
uncorrected distant vision was 20/20 in each eye.

The veteran underwent a VA examination in May 1985.  His 
uncorrected distant vision was 20/20 in each eye.  There were 
no complaints or findings of a disorder manifested by 
blackout spells, a disorder manifested by dizziness, 
headaches, and a disorder manifested by blurred vision.

A service department letter dated in October 1986 notes that 
the veteran served as a Nike Hercules crew member while in 
service.  It was noted that the veteran reportedly performed 
safety checks on the missile at a panel containing 
radioactive tubes.  It was noted that the tubes he was 
referring to were electron tubes that contained low levels of 
radioactive material, and that he would not have received any 
detectible dose of radiation from those tubes.  It was noted 
that it appeared the veteran had received no radiation from 
working about a Nike Hercules during service.

A VA report shows that the veteran was hospitalized in May 
1989.  He was having chest pains related to hyperventilation.  
A disorder manifested by blackout spells, a disorder 
manifested by dizziness, headaches or a disorder manifested 
by blurred vision were not found.

A VA report shows that the veteran was hospitalized from 
September to October 1998 for psychiatric treatment.  He 
reported that he had a syncope type episode in the dayroom.  
A cardiology consultation was recommended as well as a Holter 
and echocardiogram to rule out any arrhythmia or structure 
heart disease.  The Axis III diagnoses were hypertension, 
status post head injury with headaches, and hyperlipidemia.

In the substantive appeal received in 1991, the veteran 
reported that he had sustained a head injury and beatings in 
service, and that he was involved in a bike accident in 
service.  He essentially asserts that he has blackout spells, 
dizziness, headaches, and blurred vision as the results of 
such incidents in service.

A private medical report shows that the veteran was seen in 
January 1995 for history of syncope with occipital pain 
radiating to the right eye with decreased visual acuity the 
prior day.  The impressions were rule out central nervous 
system lesion, possible optic neuritis, possible medication 
blood pressure change, rule out migraine, and rule out 
uveitis.

A private medical report shows that the veteran was 
hospitalized in March 1999 for complaints of chest pain.  A 
history of 3 myocardial infarctions since September 1998 was 
noted.  It was noted that he had 2 stent placements with 
eventual pacemaker insertion.  The veteran reportedly had 
coronary artery disease as per the angioplasty.  He had a 
history of borderline noninsulin dependent diabetes mellitus.  
He had a cerebrovascular accident in September 1998 with 
resulting left-side weakness.  He had a history of 
hypertension and manic depressive disorder.  The discharge 
diagnoses were unstable angina, history of coronary artery 
disease with previous stent placements and previous pacemaker 
insertion, borderline noninsulin dependent diabetes mellitus, 
and previous cerebrovascular accident with resultant left 
side weakness.

The private medical report dated in December 1999 notes that 
the veteran was being treated for various conditions, 
including coronary artery disease, history of cerebrovascular 
accident, and pacemaker placement.  The examiner noted that 
the veteran reported being exposed to toxic substances and 
radiation in service, and the examiner, a medical doctor, 
opined that the veteran's conditions could be related to such 
exposure.

The veteran underwent a VA examination in December 2002.  The 
examiner reviewed the evidence in his claims folders.  The 
examiner found no evidence of blackout spells, dizziness or 
headaches in the service medial records.  The veteran 
reported that he did not report these problems in service 
because he had seen a drug deal among his superior officers 
and had been told not to report any medical problems.  The 
examiner did not find any evidence of dizziness, blackout 
spells or headaches in service or in the years shortly after 
service, and opined that these problems were not related to 
service.



B.  Legal Analysis

The service medical records do not show the presence of a 
disorder manifested by blackout spells, a disorder manifested 
by dizziness, headaches or a disorder manifested by blurred 
vision.  Nor do these records support the veteran's 
assertions to the effect that he sustained a head injury in 
service or injuries that caused these claimed conditions.  
The service medical records do show that he was in a bike 
accident in November 1973, but that accident involved bruises 
and abrasions to the chin, and the upper and lower 
extremities.

The post-service medical records do not show the presence of 
disorders capable of producing blackout spells, dizziness, 
headaches or blurred vision until many years after service, 
and do not link any such conditions to an incident of 
service, including exposure to toxic substances or radiation.  
The December 1999 private medical report indicates that the 
veteran's disabilities could be related to exposure to 
radiation or toxic substances in service, but this evidence 
is speculative.  Tirpak, 2 Vet. App. 609.  A service 
department letter dated in October 1986 indicates that the 
veteran was not exposed to radiation in service.

There is no competent evidence that links the veteran's 
problems with blackout spells, dizziness, headaches or 
blurred vision to a disorder related to an incident in 
service.  The examiner who conducted the veteran's VA 
examination in December 2002 opined, after review of the 
evidence in the veteran's claims folders, that the blackout 
spell, dizziness, and headaches were not related to service.

The veteran's statements to the effect that he has a disorder 
manifested by blackout spells, a disorder manifested by 
dizziness, headaches, and a disorder manifested by blurred 
vision due to injuries in service and/or exposure to 
radiation or toxic substances in service are not considered 
credible evidence because the record does not show that he 
has the experience, training or education to make medical 
statements, diagnoses or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor does the record show the presence of a disease, 
manifested by the claimed conditions, specific to 
"radiation-exposed veterans" that may be service connected 
on a presumptive basis under 38 C.F.R. § 3.309(d).  Nor does 
the evidence show the presence of a "radiogenic" disease, 
manifested by the claimed conditions, that may be service 
connected under the provisions of 38 C.F.R. § 3.311(b).

The Board finds that the evidence does not show the presence 
of a disorder manifested by blackout spells, a disorder 
manifested by dizziness, headaches or a disorder manifested 
by blurred vision in service or for many years later.  The 
competent evidence does not link such conditions to an 
incident of service, including exposure to radiation.  Hence, 
the evidence does not support granting service connection for 
the claimed conditions.

The preponderance of the evidence is against the claims for 
service connection for a disorder manifested by blackout 
spells, a disorder manifested by dizziness, headaches, and a 
disorder manifested by blurred vision.  Hence, the claims for 
such conditions are denied.

IV.  Increased (Compensable) Evaluation for a Scar of the 
Right Knee

A.  Factual Background

A February 1986 Board decision granted service connection for 
a scar of the right knee.  An October 1986 RO rating decision 
assigned a zero percent evaluation for the right knee scar, 
effective from April 1985.  This zero percent rating has 
remained unchanged since then.

The veteran underwent a VA examination in September 1998 to 
determine the severity of the right knee scar.  There was an 
irregular well-healed scar on the right knee cap that was 2 
by 1 and 3/4 inches and slightly darker than the surrounding 
skin color.  The scar was not tender.  There was no keloid 
formation and no skin ulceration associated with the scar.  
The scar was not depressed and it was not elevated.  The 
examiner did not find any disfigurement related to the scar.  
The diagnosis was residuals of right knee injury with 
residual scar.

The veteran underwent a VA examination  in December 2002 to 
determine the severity of the right knee scar.  There was a 
circular scar on the top of the patella of the right knee.  
This scar was not tender on palpation.  The veteran reported 
that he had sustained a gunshot wound to the right knee in 
service, but the examiner who reviewed the evidence in the 
veteran's claims folders found no evidence of such an 
incident.  The impression was non-tender scar of the right 
knee.

B.  Legal Analysis

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to August 
30, 2002.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802, effective as of 
August 30, 2002.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial or painful on examination will be rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.)  Scars that affect 
the motion of a body part will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805, effective as of August 30, 2002.

The evidence reveals the veteran has a superficial right knee 
scar, as it does not affect underlying tissue, that is less 
than 144 square inches.  The scar is not painful on objective 
demonstration, does not affect the motion of a body part, and 
there is no keloid or ulcer formation associated with the 
scar.  Hence, the evidence does not show manifestations of 
the scar to support the assignment of a compensable or 
compensable ratings for the scar under the provisions of 
diagnostic code 7803, 7804 or 7805 with related diagnostic 
code for an affected body part, effective prior to or as of 
August 30, 2002, or under diagnostic code 7801 or 7802, 
effective as of this date.

The Board finds the evidence reveals that the right knee scar 
is essentially asymptomatic.  The preponderance of the 
evidence is against the claim for an increased (compensable) 
evaluation for the right knee scar, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The application to reopen the claim for service connection 
for a right knee disability, other than a right knee scar, is 
denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability, 
other than PTSD, is denied.

Service connection for a disorder manifested by blackout 
spells is denied.

Service connection for a disorder manifested by dizziness is 
denied.

Service connection for headaches is denied.

Service connection for a disorder manifested by blurred 
vision is denied.

An increased (compensable) evaluation for a right knee scar 
is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

